DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/20/2021 have been fully considered but they are not persuasive. 
Applicant argues (pg. 6-7) that the cited reference fail to teach ascertaining an accident risk, such as a probability of a vehicle collision accident occurring as a result of the identified interior situation. Further argues that Xiao does not teach comparing such an accident risk to a threshold value or outputting a control command as a function of the result of the comparing. The Examiner respectfully disagrees with the argument. The Examiner emphasizes that the combination of Xiao and Krishnan is relied upon to teach ascertaining the accident risk as a result of the identified interior situation, and comparing the accident risk to a threshold value or outputting a control command as a function of the result of the comparing. Interior situation can be understood as any situation that is taking place in the interior of the vehicle that is identified by the sensor. [0010] of the application teaches that the identification of a change in position, too, may contribute to the safety of the vehicle passengers, as well as driver’s response to the traffic situation. Krishnan [0158] teaches using sensors to detect human eye movements, change in grip strength, foot movement and positions, which are all taking place in the interior of the vehicle and identifying the driver’s response to the traffic situation. Krishnan also teaches that [0147] these identified situation can be categorized as dangerous, which means an accident risk is present. Krishnan also teaches comparing the accident risk to a threshold value by [0177] identifying the percentage increase in body movement or grip strength over a range of time, and signaling that such actions are risky. The specification of the application teaches in [0042] that if the accident risk rises 
Please see the rejections below for newly added claims 13-16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, and 10-12are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Xiao et al. (U.S Patent Publication No. 2018/0201273; hereinafter “Xiao) in view of  Krishnan (U.S Patent Publication No. 2019/0156150), further in view of Munaoka et al. (U.S Patent Publication No. 2017/0158054; hereinafter “Munaoka”)

Regarding claim 1, Xiao teaches a method (figure 8) for changing a route and/or driving style of a vehicle as a function of an interior situation in a vehicle, the method comprising the following steps: 
identifying the interior situation in an interior space of the vehicle (Xiao [0125] [Fig. 8] the figure shows a method for controlling the vehicle based on personalization information, wherein [0054] motion sensors may detect motion and/or movement of objects inside the automated vehicle in combination with other sensors); and 
outputting a control command for the control of the vehicle to, in response to the identified interior situation and as a function of a result of the comparing (Xiao [0126] the personalization information may identify interior situations, such as typical time a radio station is listened to (the driver turns on the radio station), specific seat adjustment, a mirror adjustment time, and such; [0129-0130] the identified interior situations are adapted to select the path to be driven by the vehicle, establish personalized information, and be used to control the driving speed and/or pattern; [0054] the motion sensor may identify interior situations based on motion, for example, a passenger unbuckling the seatbelt, and based on such identified situation the driver may be alerted): 
(i) change the driving style, and/or change a route of the vehicle, and/or (ii) output an alarm signal to trigger an assumption of a driving task of vehicle control by a driver of the vehicle (Xiao [0086] the autonomous driving planning unit in conjunction with personalization score builds a model that can be used to personalized autonomous driving according to specific habits of the driver; [0126, 0129,0130] the steps in fig. 8 is used to determine personalized information that may be used to control the driving 
Yet, Xiao does not teach ascertaining an accident risk, the accident risk being a probability of a vehicle collision accident occurring as a result of the identified interior situation and comparing the ascertained accident risk to a threshold value.
However, in the same field of endeavor, Krishnan does teach ascertaining an accident risk based on the identified interior situation (Krishnan [0158] the human sensors can be used to detect eye movements, grip strength, foot movement and position, and etc., to detect various situations inside and out of the vehicle; [0147] based on the change in the driver’s grip strength on the steering wheel, and identifying the saccade of the driver, the system can identify the situation and categorize it under “danger”, which means there is an accident risk);
comparing the ascertained accident risk to a threshold value (Krishnan [0177] the data relating to the driver’s eye and/or body movement may be identified over a range of time, and a threshold can be set to determine the change. For example, a percentage (50%, for example) increase in the grip force may be identified over a certain time period, which corresponds to a threshold, and this change may signal that a risky situation may be taking place. Identifying the risky situation is associated with this behavior, and the determination is made based on the threshold; [0312] the camera feed of the vehicle is used to monitor the vehicle, and the vehicle is ready to take over controls when required, for example, in a risky situation; [0067] the autonomous control system can assist or take control in an abnormal, unexpected, or emergency situation that may potentially be dangerous).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao’s method of identifying risky situation and outputting a control command accordingly, by ascertaining the risk and comparing the risk to a threshold value, as 
Yet, the combination of Xiao and Krishnan does not teach the accident risk being a probability of a vehicle collision accident occurring as a result of the identified interior situation and comparing the ascertained accident risk to a threshold value. 
However, in the same field of endeavor, Munaoka does teach the accident risk being a probability of a vehicle collision accident occurring as a result of the identified interior situation and comparing the ascertained accident risk to a threshold value (Munaoka [0059] the postural imbalance determination determines if the driver is unable to drive by determining that the head slant of the driver is larger than the threshold value and the state continues; [0102] when it is determined that the driver is unable to drive, the hazard lamp is activated before performing hazard avoidance process in order to prevent the occurrence of accident due to the inability to drive, meaning the driver’s inability results in a probability of a vehicle collision occurring).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Xiao and Krishnan’s method of changing the drive style of a vehicle based on identifying the interior situation in a vehicle by ascertaining an accident risk, the accident risk being a probability of a vehicle collision accident occurring as a result of the identified situation, as taught by Munaoka, for the purpose of avoiding the occurrence of an accident resulting from the driver’s inability to drive (Munaoka [0010]). 


Claims 11 and 12 are rejected under the same rationale as claim 1. 

	Regarding claim 2, the combination of Xiao, Krishnan, and Munaoka teaches the method as recited in claim 1, wherein, in the identifying step, an interaction of a driver with (i) at least one vehicle passenger, and/or (ii) an object, and/or (iii) an animal, is identified to identify the interior situation (Xiao [0052] user interface sensors collect data relating to one or more users (e.g., a driver and/or passenger(s)) in a vehicle).  

	Regarding claim 3, the combination of Xiao, Krishnan, and Munaoka teaches the method as recited in claim 1, wherein in the identifying step, a change in position of the driver is identified to identify the interior situation (Xiao [0054] motion sensors may detect movements taking place inside the vehicle. If a movement of the driver is detected, the position is being changed. For example, the motion sensor may detect that the passenger in the rear seat is unbuckling a safety belt).


	Regarding claim 7, the combination of Xiao, Krishnan, and Munaoka teaches the method as recited in claim 1, further comprising alarming, in response to the ascertaining, a user of the vehicle, the alarming including alarming the user acoustically, haptically, and/or optically about the accident risk (Xiao [0054] if a risky behavior is identified in the interior environment of the vehicle, such as a passenger unbuckling the belt, the driver may be alerted to prevent the passenger from interfering with the vehicle controls; [0043] controlling the vehicle may include presenting information via display devices, which would optically provide any control information, including warnings to alert the driver; 

	Regarding claim 10, the combination of Xiao, Krishnan, and Munaoka teaches method as recited in claim 1, wherein in the outputting step, a first control command is output when a first accident risk exists, and/or a second control command is output when a second accident risk exists, the second accident risk being greater than the first accident risk, the first control command being different from the second control command (Xiao [0088] the personalization scores are used to optimize the action sequences. Multiple paths are generated, and the driving score generated by the personalization score unit in conjunction with the risk score to select the path with the highest score, which would mean it has the lowest risk. The path that is being chosen (path with the highest score) is the first control command output, and other paths with the lower score than the chosen path would be the second control command with greater accident risk. Since each path has different scores, first and second control are differentiated; [0129] the path with the highest score is determined and driven by the vehicle, which means the path is executed).
	Although Xiao teaches outputting control commands based on factors such as a risk score, Xiao does not explicitly teach accident risks. 
	However, in the same field of endeavor, Krishnan does teach outputting control commands when accident risks exist (Krishnan [0312] the camera feed of the vehicle is used to monitor the vehicle, and the vehicle is ready to take over controls when required; [0067] the autonomous control system can assist or take control in an abnormal, unexpected, or emergency situation that may potentially be dangerous; [0150] the driver’s eye movement and the steering grip may indicate that there may be a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao’s method of identifying risky situation and outputting a control command accordingly, by outputting control commands based on accident risks, as taught by Krishnan, for the purpose of improving the performance, reliability, learning and safety and thereby enhance autonomy of the vehicles (Krishnan [Abstract]). 

Claims 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao  in view of  Krishnan, further in view of Aoi et al. (U.S Patent Publication No. 2019/0056732; hereinafter “Aoi”).

Regarding claim 5, the combination of Xiao, Krishnan, and Munaoka teaches the method as recited in claim 1. Yet, Xiao does not teach wherein in the ascertaining step, an anticipated duration of the accident risk exceeding the threshold value, is ascertained, and in the outputting step, the control command is output using the ascertained anticipated duration of the accident risk. 
However, in the same field of endeavor, Aoi does teach wherein in the ascertaining step, an anticipated duration of the accident risk exceeding the threshold value, is ascertained, and in the outputting step, the control command is output using the ascertained anticipated duration of the accident risk (Aoi [0131-0138] these paragraphs discuss different levels of driving behaviors, level 1 having the shorted anticipated duration of risky behavior. The behaviors, such as the driver’s face facing different orientations, looking at a smartphone, or holding a baby, have associated estimated recovery time (anticipated duration); [0142] the manual driving recovery time calculation unit obtains the result of level determination of the state of the driver, and calculates how long it would take for the driver to recover, which is the anticipated duration of the accident risk; [0146] an alert is generated at a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Xiao’s system of identifying an accident risk and outputting the control command using the risk by also considering the anticipated duration of the risk, as taught by Aoi, for the purpose of providing automated driving assistance with more accurate estimation by accounting for common driver behaviors, such as smartphone, eating, and the like (Aoi [0007-0008])). 
Yet, the combination of Xiao and Aoi does not teach duration of the accident risk exceeding the threshold value and/or a traveled driving distance of the accident risk exceeding the threshold value. 
However, in the same field of endeavor, Krishnan does teach duration of the accident risk exceeding the threshold value (Krishnan [0177] the data relating to the driver’s eye and/or body movement may be identified over a range of time, and a threshold can be set to determine the change. For example, a percentage (50%, for example) increase in the grip force may be identified over a certain time period, and this change may signal that a risky situation may be taking place. The percentage is represented as the duration of the behavior that exceeded the threshold over a period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao’s method of identifying risky situation and outputting a control command accordingly, by identifying the duration in which the threshold was exceeded, as taught by Krishnan, for the purpose of improving the performance, reliability, learning and safety and thereby enhance autonomy of the vehicles (Krishnan [Abstract]). 

Claim 14 is rejected under the same rationale as claim 5.

Regarding claim 6, the combination of Xiao, Krishnan, and Munaoka teaches the method as recited in claim 1. Yet, Xiao does not teach wherein, in the ascertaining step, an elapsed duration of the accident risk exceeding the threshold, is ascertained, and in the outputting step, the control command is output using the ascertained elapsed duration of the accident risk.  
However, in the same field of endeavor, Aoi does teach wherein, in the ascertaining step, an elapsed duration of the accident risk and/or the traveled driving distance of the accident risk exceeding the threshold value, is ascertained, and in the outputting step, the control command is output using the elapsed duration and/or the traveled driving distance for the accident risk (Aoi [0049] a determination is made to see if the driving can be coped after a predetermined time of the behavior has elapsed, in which the determination result affects the control [0131-0138] these paragraphs discuss different levels of driving behaviors, level 1 having the shorted anticipated duration of risky behavior. The behaviors, such as the driver’s face facing different orientations, looking at a smartphone, or holding a baby, have associated estimated recovery time (anticipated duration); [0142] the manual driving recovery time calculation unit obtains the result of level determination of the state of the driver, and calculates how long it would take for the driver to recover, which is the anticipated duration of the accident risk; [0146] an alert is generated at a predetermined timing based on the state level indicating the state, wherein the [0149] alert generation unit controls the navigation apparatus to announce request [0212] a control performed may include automatically stopping the car, reducing traveling speed, and the like, according to the level set by the recovery level setting unit).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Xiao’s system of identifying an accident risk and outputting the control command using the risk by also considering the elapsed duration of the accident risk, as taught by Aoi, for the purpose of 
Yet, the combination of Xiao and Aoi does not teach the elapsed duration of the accident risk exceeding the threshold value and/or the traveled driving distance of the accident risk exceeding the threshold value. 
However, in the same field of endeavor, Krishnan does teach the elapsed duration of the accident risk exceeding the threshold value and/or the traveled driving distance of the accident risk exceeding the threshold value (Krishnan [0177] the data relating to the driver’s eye and/or body movement may be identified over a range of time, and a threshold can be set to determine the change. For example, a percentage (50%, for example) increase in the grip force may be identified over a certain time period, and this change may signal that a risky situation may be taking place. The percentage is represented as the duration of the behavior that exceeded the threshold over a period of time). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao’s method of identifying risky situation and outputting a control command accordingly, by identifying the duration in which the threshold was exceeded, as taught by Krishnan, for the purpose of improving the performance, reliability, learning and safety and thereby enhance autonomy of the vehicles (Krishnan [Abstract]). 

Regarding claim 9, the combination of Xiao, Krishnan, and Munaoka teaches the method as recited in claim 7. Yet, the combination of Xiao, Krishnan, and Munaoka does not teach wherein in the outputting step, in response to the step of alarming, the control command for controlling the vehicle is output if no further change in the interior situation in response to the provided alarm is identified.  
However, in the same field of endeavor, Aoi does teach wherein in the outputting step, in response to the step of alarming, the control command for controlling the vehicle is output if no further 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combination of Xiao, Krishnan, and Munaoka’s system of providing an alarm about the accident risk by outputting the control command for controlling the vehicle if no further change in the interior takes place in response to the alarm, as taught by Aoi, for the purpose of providing appropriate support when the driving mode switches according to the driving behaviors (Aoi [0008])). 

	Claim 15 is rejected under the same rationale as claim 6. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao  in view of  Krishnan, further in view of Laur et al. (U.S Patent No. 9,637,120; hereinafter “Laur”).

Regarding claim 8, the combination of Xiao, Krishnan, and Munaoka teaches the method as recited in claim 7. Yet, the combination of Xiao, Krishnan, and Munaoka does not teach wherein, in the alarming step, the alarm is output in at least one of a plurality of escalation steps.  
However, in the same field of endeavor, Laur does teach wherein, in the alarming step, the alarm is output in at least one of a plurality of escalation steps (Laur [col. 4 lines 36-45] the warning intensity varies based on the cognitive state of awareness of the operator; [col. 5 lines 35-49] the warning starts at a low level and increases to a higher level before the controller determines to activate the control-override device). 
. 

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao, Krishnan, and Munaoka, further in view of Mimar. (U.S Patent Publication No. US20140139655).

Regarding claim 13, the combination of Xiao, Krishnan, and Munaoka teaches the method as recited in claim 1. While the cited references teach outputting the control command based on the accident risk as cited in claim 1, the combination of Xiao, Krishnan, and Munaoka does not teach wherein a traveled driving distance during which the accident risk exceeds the threshold value is ascertained, and in the outputting step, the control command is output using the ascertained traveled driving distance.  
However, in the same field of endeavor, Mimar does teach a traveled driving distance during which the accident risk exceeds the threshold value is ascertained, and in the outputting step, the control command is output using the ascertained traveled driving distance ([0145] as illustrated in Fig. 29, the vehicle travelling at different speeds have different maximum distraction distance; [0146-0149] then, the driver’s face gaze direction is measured to determine driver distractions. If the trigger condition is signaled, the process determines if the maximum distraction time is elapsed (which is used to determine the distraction travel distance), and triggers a distraction alarm).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao, Krishnan, and Munaoka’s invention of outputting a control command based on the ascertained accident risk by determining if the accident risk exceeds the 
Claim 16 is rejected under the same rationale as claim 13.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734. The examiner can normally be reached Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665